August 29, 1994
                    [NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 94-1391

               WILLIAM FIELD AND NORINNE FIELD,

                   Plaintiffs, Appellants,

                              v.

                       PHILIP W. MANS,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

    [Hon. Martin F. Loughlin, U.S. Senior District Judge]
                                                        

                                         

                            Before

                    Torruella, Chief Judge,
                                          
                Selya and Cyr, Circuit Judges.
                                             

                                         

Christopher J. Seufert on brief for appellants.
                      
Philip W. Mans on brief pro se.
              

                                         

                                         

     Per Curiam.   Having  reviewed carefully the  briefs and
               

the  record in  this  case, we  affirm  the judgment  of  the

district  court, affirming  the  decision of  the  bankruptcy

court  denying  appellants'  request  to  have  the  debt  of

approximately $150,000  of  appellee to  appellants  excepted

from discharge under 11 U.S.C.   523(a)(2)(A).   

     This  circuit has  determined that  to establish  that a

debt  is nondischargeable  under 11  U.S.C.    523(a)(2)(A) a

creditor  must  prove, inter  alia,  that  his "reliance  was
                                  

reasonable in the  circumstances."  In  re Burgess, 955  F.2d
                                                  

134, 140  (1st Cir. 1992).  Since we find no clear error, see
                                                             

In  re Corporacion  de  Servicios  Medicos  Hospitalarios  de
                                                             

Fajardo, 805 F.2d 440,  447-48 (1st Cir. 1986) (determination
       

of reasonableness  reviewed for clear error),  in the finding

by the bankruptcy court that the creditors' reliance  in this

case was not reasonable, the judgment below is affirmed.1
                                                       

                    

1.  In bankruptcy matters, this court conducts an independent
review  of  both  the  factual  and  legal  findings  of  the
bankruptcy  court.  In re  G.S.F. Corp., 938  F.2d 1467, 1474
                                      
(1st  Cir.  1991).   Therefore,  any error  committed  by the
district court in findings  of fact during its review  of the
bankruptcy court decision would be harmless.